DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Applicant’s Remarks, filed October 16, 2020, have been considered.
Claims 1, 9, and 18 have been amended.
Claims 2, 3, 8, 11, 17, and 22 have been canceled.
Claims 1, 4-7, 9, 10, 12-16 and 18-21 are pending and rejected.


Response to Arguments
Applicants’ amendments necessitated the new grounds of rejection.
Regarding the rejections of Claims 1, 4-7, 9, 10, 12-16 and 18-21 under 35 U.S.C. 112(a) and 112(b), the Examiner respectfully argues that while the specification portions noted by the Applicant supports the improvements of the claimed invention as “an adaptive solution . . . without need either for multiple devices (or types of devices) and/or for replacing exiting devices” [App. Spe. 0008] and additionally supports the VSE “pre-loaded firmware” [App. Spe. 0041] -- Applicant’s disclosure, including these noted paragraphs, do not reveal the manner in which “the virtualized service equipment does not function as the at least two different customer premises equipment until the virtualized service equipment receives the two or more different virtual images of the at least two different customer premises equipment.” Consequently, the rejections of Claims 1, 4-7, 9, 10, 12-16 and 18-21 under 35 U.S.C. 112(a) and 112(b) are maintained.
Applicant’s remaining arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims and are thus moot in view of the new grounds of rejection.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4-7, 9, 10, 12-16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre- AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9, and 18 each recite the limitation “wherein the virtualized service equipment does not function as the at least two different customer premises equipment until the virtualized service equipment receives the two or more different virtual images of the at least two different customer premises equipment” (emphasis added).  
The recited subject matter of claims 1, 2, and 18 do not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which the Applicant actually had possession of at the time of the invention. Specifically, a review of the disclosure does not reveal the manner in which the virtualized service equipment does not function as the at least two different customer premises equipment until the virtualized service equipment receives the two or more different virtual images of the at least two different customer premises equipment.
It is noted that this is not an enablement rejection. Applicant's failure to disclose any meaningful structures/algorithms regarding these limitations raises questions concerning whether Applicant truly had possession of these features at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-7, 9, 10, 12-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.

Claim 1, and similarly claims 9 and 18, recites “the two or more virtual images”.  There is insufficient antecedent basis for this limitation in the claims. Additionally, claim 1, and similarly claims 9 and 18, recites the limitation “based on receiving the two or more virtual images comprising software to configure the virtualized service equipment with functionality of the at least two different customer premises equipment, configure to perform functionalities of the at least two different customer premises equipment of the at least two different customer premises equipment, wherein the at least two different customer premises equipment are selected from a set-top box, a router, a cable modem, an optical network terminal, a gateway, or a voice over 28 Internet protocol device, and wherein the virtualized service equipment does not function as the at least two different customer premises equipment until the virtualized service equipment receives the two or more different virtual images of the at least two different customer premises equipment” (emphasis added). However, the claims do not actively recite receiving the two or more virtual images comprising software to configure the virtualized service 30 equipment with functionality of the at least two different customer premises equipment.  Accordingly, these “based on” limitations are merely conditional and not necessarily performed.  Conditional language renders the claim indefinite because the metes and bounds of the limitations are unclear.  
Claims 4-7 depend from claim 1 and thus inherit the deficiencies of claim 1. 
Claims 10 and 12-16 depend from claim 9 and thus inherit the deficiencies of claim 9. 
Claims 19-21 depend from claim 18 and thus inherit the deficiencies of claim 18. 

Claims 1, 9, and 18 each recite the limitation “wherein the virtualized service equipment does not function as the at least two different customer premises equipment until the virtualized service equipment receives the two or more different virtual images of the at least two different customer premises equipment” (emphasis added).  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm explaining how one would have virtualized service equipment that does not function as at least two different customer premises equipment until the virtualized service equipment receives the two or more different virtual images of the at least two different customer premises equipment. ‘
Claims 4-7 depend from claim 1 and thus inherit the deficiencies of claim 1. 
Claims 10 and 12-16 depend from claim 9 and thus inherit the deficiencies of claim 9. 
Claims 19-21 depend from claim 18 and thus inherit the deficiencies of claim 18. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 4, 5, 7, 9, 10, 12-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bagasra (2011/0153806) in view of Yum et al. (2015/0067171) and Parsons et al. (2012/0324061).  
	Regarding claim 1, Bagasra discloses a system for providing service provider cloud services, the system comprising:
virtualized service equipment hosted on a service provider device located in a service provider network and ("Access device 104 may include one or more computing devices configured to access one or more services delivered by service carrier subsystem 102 via network 106." [0023] and Fig. 1) in communication with a…service network(“network 106” [0023] and  FIG. 1) the virtualized service equipment comprising:
at least one processor ("hardware…computing device configured to access one or more base services…set-top box, mobile phone or other computing device" [0027]; and
a non-transitory computer readable medium having encoded thereon computer software ("software" [0027]) comprising a set of instructions that, when executed by the at least one processor, causes the virtualized service equipment to:
establish communications with a central controller [management subsystem 108] over a first network ([0020] and Fig. 1);
receive…a configuration file having a base configuration, wherein the base configuration causes the virtual service equipment to retrieve and display a…service marketplace having one or more service offerings ("configured to support delivery of base services to access 
receive a selection of the one or more service offerings, wherein 19the selection of the one or more service offerings requires functionality associated with at least 20two different customer premises equipment (“As shown in FIG. 2, access device 104 may include a base access device platform 202 that enables access device 104 to access one or more base services delivered by service carrier subsystem 102 via network 106. . . . Applications 210 installed on access device 104 may include software applications and may be executed by access device 104 under the remote control and management of management subsystem 108.” [0027]-[0029] and Fig. 2; “a selection of one or more services to which a subscriber may wish to have access (e.g., by subscribing to the services).” [0046]); ], Fig. 5; “application management module 308 may be configured to selectively approve a software application received by developer interface module 302 for setup and distribution to access device 104 and/or one or more other access devices via network 106. Once marked as approved for distribution, a software application may be set up and made accessible to one or more access devices via network 106.” [0044]-[0045], “software applications with access devices capable of executing the software applications based on the specified dependencies of the software applications.” [0042], “one of more access devices” [0034] [0089], [0123]; “Access device 104 may include one or more computing devices configured to access one or more services delivered by service carrier subsystem 102 via network 106. For example, access device 104 may include a set-top box, a modem, a router (e.g., a broadband home router), a communications device, a mobile device (e.g., a mobile phone device), a handheld device, a personal computer, a phone device (e.g., Verizon Hub device), a personal-digital assistant device, a gaming device, an entertainment device, a DVR device, a television device, a media player device, and/or any 
transmit the selection of the one or more service offerings to the central controller ("receive…the request by management subsystem 108" [0046]);
receive, from the centralized controller, two or more different virtual images comprising software to configure the virtualized service equipment with functionality of the at least two different customer premises equipment; ("In step 502, a service selection is received. In step 504, a service selection event is triggered in response to the service selection received in step 502. For example, application management module 308 may trigger a service selection event to initiate one or more operations for provisioning the selected service. In step 510, a determination is made as to whether an access device exists. The determination may be made based on the device and application information determined in step 506. If it is determined in step 510 that an access device 104 does exist, in step 514 application rules associated with a software application corresponding to the selected service are applied to the device and application information determined in step 506. For example, application management module 308 may compare application rules to the determined device and application information. In step 524, a software application associated with the selected service is installed on access device 104 and the service is started." [0065]-[0075], Fig. 5; “application management module 308 may be configured to selectively approve a software application received by developer interface module 302 for setup and distribution to access device 104 and/or one or more other access devices via network 106. Once marked as approved for distribution, a software application may be set up and made accessible to one or more access devices via network 106.” [0044]-[0045], “software applications with access devices capable of executing the software applications based on the specified dependencies of the software applications.” [0042], “one of more access devices” [0034] [0089], [0123]; “As 
and22 based on receiving the two or more virtual images comprising the software to configure the virtualized service 30 equipment with the functionality associated with the at least two different customer premises equipment, configure to perform functionalities of the at least two different customer premises equipment of the at least two different customer premises equipment, wherein the at least two different customer premises equipment are selected from a set-top box, a router, a cable modem, an optical network terminal, a gateway, or a voice over 28 Internet protocol device, and wherein the virtualized service equipment does not function as the at least two different customer premises equipment until the virtualized service equipment receives the two or more different virtual images of the at least two different customer premises equipment (“Setup of the software application may also include making the software application accessible to access device 104 through a service selection portal, which may be provided by access device interface module 304 or service carrier subsystem 
a network controller [service carrier subsystem 102] in communication with the virtualized service equipment [access device 104] ( [0020]; FIG. 1) , the network controller provisioning…network resources, as part of a programmable service backbone ("management subsystem…keep a minimum amount of resources available for one or more other applications and/or services" [0087]), to provide the selected one or more service offerings; and
an app controller in communication with the virtualized service equipment, the app controller configured to setup app services on the virtualized service equipment and the programmable service backbone ("application management module…setup and distribution to access device" [0044]; FIG. 3 #308 (application management module), 108 (management subsystem)) based on the selected one or more service offerings.

Bagasra does not explicitly disclose:
equipment in communication with a cloud service network;
	Yum teaches equipment in communication with a cloud service network (see Yum: “cloud service brokering service 110 may be accessible to the customer by way of a customer computing system” [0029]; FIG. 1).  The method of Yum is applicable to the method of Bagasra in providing network resources to users as both provide for internet based services to users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service network as disclosed by the method Bagasra to include cloud service network as taught by Yum.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method Bagasra in order to manage and optimize an end-to-end cloud resources and allocation based on specific needs of the customer (see Yum: [0018]).

The combination of Bagasra and Yum does not explicitly teach:
register with a central controller;
receive, in response to registering with the centralized controller, a configuration file;
	Parsons teaches register with the central controller (see Parsons: “SIP server 16 may receive the SIP INVITE message…SIP server 16 may process the message to register SIP device 12 and determine the SIP device configuration.” in paragraph [0026]; Fig. 2).  Parsons teaches receive, in response to registering with the centralized controller, a configuration file (see Parson: “The registration and configuration tables allow SIP server 16 
Examiner Note: While prior art has been applied, the Examiner notes that the recited “based on receiving the two of more virtual images comprising the software to configure the virtualized service 30 equipment with the functionality associated with the at least two different customer premises equipment, configure to perform functionalities of the at least two different customer premises equipment, wherein the at least two different customer premises equipment are selected from a set-top box, a router, a cable modem, an optical network terminal, a gateway, or a voice over 28 Internet protocol device, and wherein the virtualized service equipment does not function as the at least two different customer premises equipment until the virtualized service equipment receives the two or more different virtual images of the at least two different customer premises equipment” step does not move to distinguish the claimed invention from the cited art.  Specifically, this “based on” limitation represents a conditional limitation not necessarily performed.  Accordingly, once the positively recited limitations are satisfied, the claim as a whole is satisfied — regardless of whether or not other limitations are conditionally invocable under certain other hypothetical scenarios. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2106 II C].
  
Regarding claim 4, the combination of Bagasra, Yum, and Parsons teaches the system of claim 1.  The combination further teaches: wherein the network controller dynamically provisions cloud network resources in response to receiving the selection of the one or more service offerings (see Bagasra: "service carrier subsystem…support delivery of base services…service selection" [0020]).

Regarding claim 5, the combination of Bagasra, Yum, and Parsons teaches the system of claim 4.  The combination further teaches: wherein the cloud network resources form part of a programmable service backbone (see Bagasra: "service carrier subsystem…management subsystem" [0018]; FIG. 1 #102, 108) for providing the selected one or more service offerings.

	Regarding claim 7, the combination of Bagasra, Yum, and Parsons teaches the system of claim 1.  The combination further teaches: wherein the provisioned network resources (see Bagasra: "management subsystem may be configured to leverage one or more of the backend facilities…delivery of a service" [0020]) comprise at least part of a virtualized content delivery network.
 
The combination of Bagasra and Parsons does not explicitly teach:
resources comprise at least part of a virtualized content delivery network;
	Yum teaches wherein the service provisioned comprise at least part of a virtualized content delivery network (see Yum: "content provider…storage from one or more cloud computing systems" [0049]).  The delivered service of Yum is applicable to the provisioning of the method of the combination of Bagasra and Parsons as Yum describes a specific application of a provisioning network resources described in the combination of Bagasra and Parsons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the provisioned services as disclosed by the method of the combination of Bagasra and Parsons to include virtualized content delivery as taught by Yum.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Bagasra and Parsons in order to allow more efficient scaling of resources for increased user storage activity due to an upcoming event (see Yum: [0049]). 

Regarding claims 9 and 18, these claims recite substantially similar limitation as set forth in claim 1.  As such, claims 9 and 18 are rejected under at least similar rationale.  In claim 9, the Examiner notes the instructions (see Bagasra: "software that enables access device to access one or more base services" [0027]).  In claim 18, the Examiner notes the inclusion of a user interface of a marketplace (see Bagasra: "access device...APIs" [0028]).

Regarding claim 10, this claim recites substantially similar limitations as set forth in claim 2.  As such, claim 10 is rejected under at least similar rationale.
 
	Regarding claim 12, the combination of Bagasra, Yum, and Parsons teaches the virtualized service equipment of claim 9.  The combination further teaches: wherein the set of instructions further comprises: 
establish communications with an application programming interface gateway (see Bagasra: "services delivered…configured to provide an interface for communications" [0031]); and 
access an application programming interface via the application programming interface gateway (see Bagasra: "access device may be configured…access…APIs" [0028]).
 
	Regarding claim 13, the combination of Bagasra, Yum, and Parsons teaches the virtualized service equipment of claim 9.  The combination further teaches: wherein the one or more service offerings include cloud services offered by the network service provider (see Bagasra: "services that may be included in a base set of services" [0019]), wherein the set of instructions further comprises instructions to receive one or more of the cloud services offered by the network service provider (see Bagasra: "service package" [0019]).

	Regarding claim 14, the combination of Bagasra, Yum, and Parsons teaches the virtualized service equipment of claim 9.  The combination further teaches: wherein the received one or more cloud services (see Bagasra: "access device may receive…application" [0060]) include a monitoring service, wherein the set of instructions further comprises instructions to receive monitoring information from the cloud service network, using the monitoring service.
  
The combination of Bagasra and Parsons does not explicitly teach:
a monitoring service, wherein the set of instructions further comprises instructions to receive monitoring information from the cloud service network, using the monitoring service;
	Yum teaches receiving a monitoring service wherein the set of instructions further comprises instructions to receive monitoring information from the cloud service network, using the monitoring service (see Yum: "analytic 
 
Regarding claim 15, the combination of Bagasra, Yum, and Parsons teaches the virtualized service equipment of claim 9.  The combination further teaches: transmit the selection of the one or more service offerings to a network controller (see Bagasra: "configured to provide one or more services for access by access device" [0019]), the network controller being in communication with the virtualized service equipment, the network controller configured to provision cloud network resources on the cloud service network (see Bagasra: "service carrier subsystem and access device may communicate over network" [0022]), as part of a programmable service backbone, necessary to provide the selected one or more service offerings (see Bagasra: "support delivery of services" [0021]).

Regarding claim 16, the combination of Bagasra, Yum, and Parsons teaches the virtualized service equipment of claim 9.  The combination further teaches: instructions (see Bagasra: "configured to provide one or more services" [0019]) to release the provisioned cloud network resources when at least one of the selected one or more service offerings is not in use.
 
The combination of Bagasra and Parsons does not explicitly teach:
to release the provisioned cloud network resources when at least one of the selected one or more service offerings is not in use;
	Yum teaches to release the provisioned cloud network resources when at least one of the selected one or more service offerings is not in use (see Yum: "may automatically withdraw the selected cloud resource based on 

	Regarding claim 19, the combination of Bagasra, Yum, and Parsons teaches the virtualized service equipment of claim 18.  The combination further teaches: 
determining, with the virtualized service equipment, one or more respective qualifiers for each of the selected one or more service offerings (see Bagasra: "indicate a selection of one or more services" [0046]);
wherein the network controller provisions cloud network resources (see Bagasra: "management subsystem may be configured to leverage one or more of the backend facilities…delivery of a service" [0020]) based on the one or more respective qualifiers;
wherein the app controller provisions app services (see Bagasra: "application management module…setup and distribution to access device" [0044]) based on the one or more respective qualifiers;
 
The combination of Bagasra and Parsons does not explicitly teach:
one or more respective qualifiers;
resources [or] service based on the one or more respective qualifiers;
	Yum teaches qualifiers (see Yum: "request…any information related to services" [0031]) and a provisioned resource based on the one or more respective qualifiers (see Yum: "based on the cloud service request information received…allocate one or more cloud resources" [0031]).  The method of Yum is applicable to the method of the combination of Bagasra and Parsons in that users request services to be provided.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection as disclosed by the method of the combination of Bagasra and Parsons to use information related to services for 
 
Regarding claim 20, this claim recites substantially similar limitations as set forth in claim 4.  As such, claim 20 is rejected under at least similar rationale.
 
Regarding claim 21, this claim recites substantially similar limitations as set forth in claim 7.  As such, claim 21 is rejected under at least similar rationale.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bagasra, Yum, and Parsons and further in view of Bandhole et al. (2002/0049803).
	Regarding claim 6, the combination of Bagasra, Yum, and Parsons teaches the system of claim 4.  The combination further teaches: wherein provisioning of cloud network resources (see Bagasra: "management subsystem may be configured to leverage one or more of the backend facilities…delivery of a service" [0020]). 

The combination of Bagasra, Yum, and Parsons does not explicitly teach:
includes selecting physical network hardware on the cloud service network based on tiers;
	Bandhole teaches includes selecting physical network hardware on the cloud service network based on tiers (see Bandhole: "hosting one or more DCEs (dynamic computing environment)…one or more tiers are implemented…hardware" [0042]).  The system of Bandhole is applicable to the method of the combination of Bagasra and Parsons in that each provisions network based computing services for users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery of service as disclosed by the method of the combination of Bagasra, Yum, and Parsons to include hardware selection based on a tier structure as taught by Bandhole.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Bagasra, Yum, and Parsons in order to allow allows fast allocation and configuration of resources (Bandhole: [0025]).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625